DETAILED ACTION
	Applicant’s reply filed November 16, 2021 has been fully considered.  Claim 20 is amended, claims 23-31 are new, and claims 20-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 20, 22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dattilo (US Pat. No. 6,291,018).
Regarding Claims 20 and 25:  Dattilo teaches a method of forming an organic coating on a base comprising preparing a solution of solvent and thermosettable film forming materials including vinyl toluene (cyclic organic molecules), atomizing the liquid together with shaping air (carrier gas, dilution carrier gas) onto a base (forming droplets carried onto a base), and curing the coating by heating (causing thermal reaction of the atomized droplets to form an organic film) (4:10-40; 5:10-35; 6:20-55; 7:40-50; and 10:55-65).  Dattilo teaches that the solvent may be chosen from one or more of aromatic solvents and ketones such as acetone or methyl ethyl ketone (polar aprotic solvents) (5:10-30).
Dattilo doesn’t teach an embodiment comprising both an aromatic and a polar aprotic solvent.  However, Dattilo teaches that such solvents and combinations of solvents are suitable for the invention (5:10-30).  Therefore, at the time of the invention, a person of ordinary skill in the art would have found it obvious to employ such solvents with a reasonable expectation of success.
Regarding Claim 22:  Dattilo teaches the base has a surface/layer (1:65-2:10).
	Regarding Claim 24:  Dattilo teaches that the organic material is present in 40-97 wt% of 15-60 wt% solids content, anticipating the claimed range (4:15-30 and 5:50-60).
	Regarding Claims 26 and 27:  Dattilo does not specify that the gas is supplied by opening a valve to a gas supply device. However, official notice is taken that it is well known to one of 
	Regarding Claims 30 and 31:  Dattilo does not teach the claimed ratio of solvents.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dattilo (US Pat. No. 6,291,018) in view of Akafuah et al. (“Evolution of the Automotive Body Coating Process - A Review” Coatings, 2016, 6, 24).  
Dattilo renders obvious the method of claim 20 as set forth above.  
Dattilo does not teach the method wherein the atomization is done using ultrasonic vibration.  However, Akafuah et al. teaches atomization of coating material for automobiles can be accomplished by ultrasonic atomization or electrostatic/electromagnetic fields (Pg. 13).  Datillo and Akafuah et al. are analogous art because they are concerned with the same field of endeavor, namely automobile coatings.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the ultrasonic atomization of Akafuah et al. in the method of Dattilo and would have been motivated to do so as it is disclosed by Akafuah et al. as an equivalent alternative atomization method (MPEP 2144.06).

Allowable Subject Matter
Claims 23, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 24, 2022